Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 17, 2018

The Court of Appeals hereby passes the following order:

A18D0517 & A18A2131. MAJOR D. EVERETT v. RUFUS PROPERTIES
    VIDALIA, LLC.

      These related cases stem from a dispossessory proceeding against
Major Everett, who is represented by attorney Grady Roberts. The case began in
magistrate court. After an adverse ruling, Everett obtained certiorari review in the
state court, which also ruled against him. The state court’s judgment and writ of
possession was entered on February 28, 2018. Everett filed a notice of appeal,
through Roberts, on March 28, 2018. Because Roberts has been removed from the
rolls of this Court and is not permitted to practice here, we returned the appeal,
undocketed, to the state court. Everett then filed a pro se amended notice of appeal,
again seeking a direct appeal from the February 28 judgment. The state court
dismissed the pro se notice of appeal as a nullity, and Everett filed a pro se
application for discretionary appeal.
      We have sua sponte reconsidered our decision not to docket Everett’s direct
appeal pursuant to the March 28 notice of appeal. The appeal has now been docketed
as Case No. A18A2131. The appeal, however, is subject to dismissal because it is
untimely. Although a notice of appeal generally may be filed within 30 days of entry
of the order sought to be appealed, appeals from judgments in dispossessory actions
must be filed within 7 days of the date the judgment was entered. OCGA § 44-7-56;
Radio Sandy Springs v. Allen Road Joint Venture, 311 Ga. App. 334, 335- 336 (715
SE2d 752) (2011). Here, Everett filed the notice of appeal 28 days after entry of the
state court’s order. Accordingly, the appeal is hereby DISMISSED. See id.
      As to Everett’s application for discretionary review, that has been docketed as
Case No. A18D0517. Upon consideration, it is hereby DENIED.

                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   07/17/2018
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.